261 S.W.3d 696 (2008)
Kimberly Kay GREEN, Respondent,
v.
DIRECTOR OF REVENUE, Missouri Department of Revenue, Appellant.
No. WD 68621.
Missouri Court of Appeals, Western District.
September 2, 2008.
Paul W. Felsch, Jefferson City, MO, for appellant.
Before JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
The Director of Revenue for the State of Missouri appeals from a judgment entered in the Circuit Court of Ray County setting aside the Director's revocation of Kimberly Green's driving privileges for refusing to submit to a test of her blood alcohol level. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error *697 of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).